Russell, C. J.,
specially concurring. I thoroughly agree that the question asked by the Court of Appeals must be answered in the affirmative. I concur in the reasons so clearly presented by Mr. Justice Hines. However, I base my concurrence in the answer to the Court of Appeals upon additional considerations, which, I think, are permissible in view of the number and variety of the previous rulings of this court upon the constitutionality of various, city courts in this State.
I have no doubt that under the rulings in Mattox v. State, 115 Ga. 212 (41 S. E. 709), Kieve v. Ford, 111 Ga. 30 (36 S. E. 293), W. & A. Railroad. Co. v. Voils, 98 Ga. 446 (supra), and Williams v. State, 138 Ga. 168 (74 S. E. 1083), the city court of Thomas-ville would be preserved as one of the courts from which a writ of error would lie to the Court of Appeals. In the Mattox case this coiirt held: “ The constitution of this State guarantees to litigants in all cases tried in a city court the right to demand a trial before a jury of twelve persons; and a provision in an act creating a city court, taking away this right in suits where the principal sum involved is fifty dollars or less, is unconstitutional and void. Such a provision is not, however, such an important part of the scheme of the act creating a city court as that its invalidity will have the effect of rendering void the entire act.” See also Welborne v. State, 114 Ga. 793 (supra), in which the four essential qualities of a city court within the meaning of that term as used in the constitution are defined, and in which it was also held that it is immaterial what may be the other details prescribed in "reference to the manner of appointment of judges and other officers, practice, procedure, etc.” At the time the constitution of 1877 was adopted the only city courts eo nomine in this State were those of Atlanta and Savannah, and the present constitutional provision giving the right of review by writ of error from these two courts is almost identical with the previous provisions upon the same subject in the constitutions of 1865 and 1868, except in the substitution of the word Atlanta instead of Augusta. This was for the reason that the act creating the city court of Augusta had been repealed in 1876. In each and all of these constitutions jurisdiction was conferred upon the Supreme Court "for the trial and correction of errors . . from the city courts [naming them], and such other like courts as may hereafter be established in other cities.” *848By the amendment to the constitution of 1877, which was ratified by the people in 1916, the Court of Appeals was given jurisdiction to correct errors upon writs of error not only from the city courts of Atlanta and Savannah, and not only from such city courts as might hereafter be established, but the express right was conferred upon the Court of Appeals to review by writ of error rulings of city courts which “have been established” prior to the adoption of the amendment. Consequently it seems perfectly plain to me, that, without considering the differences as to the civil and criminal jurisdiction in any of these courts, a writ of error would lie from the city court of Thomasville, and indeed from any and all of the courts referred to by Mr. Justice Hines which had stood the test prescribed by this court in its various previous decisions.
See also amendment of 1906, creating the Court of Appeals.
It must also be presumed that the existence of all the city courts which had theretofore authority to entertain writs of error to the Court of Appeals were in the mind of the legislature, and of the people of Georgia when they adopted the amendment to the constitution above referred to; and that this amendment removed any doubt as to whether they were courts like the city courts of Savannah and Atlanta, as to which Mr. Justice Cobb, in discussing the meaning of the words “like courts,” and after comparing the general character of these two courts, said: “The points of similarity between the two courts were few; the points of dissimilarity were many.” In my view of the matter, it was the intent of the framers of the constitution that the likeness was to be determined more from similarity of substance than from form, and the likeness is to consist primarily in a like fitness for the needs of the particular community to be served, rather than in a similarity or even identity in nonessentials. The purpose of the framers of the constitution was to create subordinate courts, so as to relieve the superior courts from the congestion and delay incident to the trial of a mass of litigation of which the superior court was not clothed with exclusive jurisdiction. It seems to me that in carrying out this original purpose, if the right of trial by jury was preserved to both parties in a civil case, and to the defendant in criminal cases, the mere fact that an act creating a city court failed to declare the number of jurors as twelve would not avoid the act; though, if the point was raised and twelve jurors *849(selected in the manner prescribed for superior courts) were demanded, any provision for a less number of jurors than twelve would be nugatory, because in violation of paragraph 1 of section 18 of article 6 (Civil Code of 1910, § 6545) of the constitution, which only provides that a lesser number than twelve may be had in courts other than superior and city courts. There is no ruling which requires this court to declare that the city court of Thomas-ville is not such a court like the courts that have been established since 1877, and up to the constitutional amendment of 1916, to which we have referred.
In view of our past history and practice, as well as the immeasurable injury which would result from a contrary holding, I am compelled to hold (and'I would hold even if-in doubt) that the city court of Thomasville is ejusdem generis. The question before us relates solely to the jurisdiction of the Court of Appeals, and it is my opinion that the amendment to the constitution adopted in 1916 - (article 6, section 2, paragraph 9, Civil Code (1910), § 6506) gives the city court of Thomasville the quality as to which the Court of Appeals makes inquiry. As said by Lumpkin, «L, in Boston v. Cummins, 16 Ga. 102, 105 (60 Am. D. 717): “Acts of the legislature are not only presumed to be constitutional, but the authority of the courts to declare them void will never be resorted to except in a clear and urgent case —• one which is directly in the teeth of the constitution — one which requires no nice critical acumen to decide on its character, but which is as obvious to the comprehension of any person as an axiomatic truth; as, that all the parts are equal to the whole, or that two and two make four.” Chief Justice Marshall in Fletcher v. Peck, 6 Cranch, 128, says that before an act shall be set aside as unconstitutional, “ the opposition between the law and the constitution should be such that the judge feels a clear and strong conviction of their incompatibility with each other.” In Heard v. State, 113 Ga. 444, 447 (39 S. E. 118), Mr. Justice Lumpkin says: “Mere doubt as to the constitutionality of a particular enactment settles its validity.” If I had nothing more than these expressions of these great judges to guide my faltering footsteps, and especially in view of the amendment to the constitution in 1916, defining the jurisdiction of the Court of Appeals, I would willingly answer the question asked by the Court of Appeals in the affirmative.